DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reason for Allowance

Claims 1-5 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various electroacoustic transducers thereon, for example JP2007-060463.  However, the prior art of record fails to show claim 1, an acoustic diaphragm comprising: a center dome member; and a sub dome member, wherein the center dome member comprises: a center dome; an annular first plane part that is disposed along an outer periphery of the center dome and formed integrally with the center dome; and a rising part positioned at an inner peripheral edge of the first plane part, the sub dome member comprises: a sub dome; and an annular second plane part that is disposed along an inner periphery of the sub dome and formed integrally with the sub dome, the first plane part comprises: a first front surface; and a first back surface, the second plane part comprises: an inner peripheral edge; a second front surface; and a second back surface, the center dome is formed of a material different from a material of the sub dome, the sub dome surrounds a periphery of the center dome, the inner peripheral edge coincides with the rising part so that the sub dome is positioned with respect to the center dome, and the first front surface is joined to the second back surface.

The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699